DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 20 April 2022 is hereby acknowledged. Claims 1, 3, 7-13, and 16-23 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 20 April 2022. For this reason, the present action is made non-final.


	
Claim Rejections - 35 USC § 103
Claims 1, 3, 7-13, 16,  and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-111758 A (“Amou”) in view of WO 2021/060181 A1 (“Wada”).
As to claims 1, and 3, Amou teaches a resin composition having a curable polyphenylene ether and a crosslinking component (para. 0036), the polyphenylene ether being vinyl terminated (para. 0037). Amou exemplifies compositions having curable polyphenylene ether resin crosslinking agent (paras. 0074, 0075), including bis (vinylphenyl)ethane (Table 2, examples 4 and 7), which meets the Formula (1) of claim 1, where n1 is 2 in Formula (1-1). Amou teaches 20 parts of the polyfunctional styrene to 60 parts of vinyl terminated polyphenylene ether (table 2, examples 4 and 7), or approximately 33 parts of the compound of Formula (1) to 100 parts of vinyl-terminated polyphenylene ether.  
Amou does not teach a compound of the recited formulae 2, 3, or 4. However, Amou teaches the use of inhibitors for the purpose of suppressing curing during prepreg storage (para. 0080), in amounts between 0.0005 to 5 parts by weight. Wada teaches modified polyphenylene ether compositions (abstract), specifically with terminal double bonds, and teaches the use of free radical compounds including 

    PNG
    media_image1.png
    413
    546
    media_image1.png
    Greyscale
(paras. 0085-0086). These formulas meet formula 2 and 3 respectively where R6-R9 and R11-R14 are methyl and X1 and X2 are oxygen radical, and R15 is a hydrogen atom. The definition of XA and XB in the above formula include hydrogen atom, amino, hydroxy group, carboxyl, and carbonyl group, which are species recited for R10 and R16 (paras. 0085, 0086, 0094, showing examples including 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical and 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl). 
Amou does not teach the recited amount of the compound of formulas 2 or 3. However, Wada teaches a preferable amount of 0.1 to 0.2 parts by mass of the free radical compound with respect to 100 parts of polyphenylene ether (para. 0121), which is within the range recited by claim 1. Furthermore, in the compositions of Wada, this amount would result in a ratio of approximately 3 x 10-3 to 6 x 10-3, which are within the ranges required by claims 1 and 3. Wada teaches the use of the compound in this amount maintains a low dielectric property, high heat resistance, and excellent moldability (para. 0121). 
	It would be obvious to modify the composition of Amou, using the recited amount of the free radical compounds of Wada, so as to provide good dielectric and heat resistance, while providing excellent moldability.
As to claim 7, Wada teaches as an example 2,2,6,6-tetramethylpiperidin 1-oxyl free radical (formula 5), 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical (formula 7), 4-hydroxy-2 , 2,6,6-Tetramethylpiperidin 1-oxyl free radical (formula 8), 4-oxo-2,2,6,6-tetramethylpiperidin 1-oxyl free radical (formula 9) (para. 0094).
As to claim 8, Wada teaches as an example 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl, which meets formula (12).
As to claim 9, Amou does not teach the recited compounds. However, Wada teaches as an example 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl, which meets formula (12), which is a species of formula (3). A compound of formula (4) is optional under claim 1.
As to claim 10, Amou teaches the composition may additionally contain a bismaleimide compound (para. 0042).
	As to claim 11, Amou teaches a flame retardant (para. 0097, teaching Saytex 8010).
	As to claim 12, Amou teaches producing prepreg (para. 0099), and copper clad laminate (para. 0101).
	As to claim 13, Amou teaches a copper clad laminate. The prepreg is optional under claim 12. In addition, to the extent this applies to a prepreg, the recited composition is suggested by Amou in view of Wada, and thus the recited properties would be expected. In particular, Wada teaches the use of the free radical compound for providing flowability, and as such, the properties of prepreg viscosity variation would be expected given that the compound of Wada slows curing (see Wada, para. 0225).
	As to claim 15, Amou does not discuss void after lamination. However, Wada teaches compositions using the free radical compound, and teaches such compositions can be used so as to provide laminates with no filling gaps (paras. 0213-0214). As such, obtaining void free laminate would appear to be an obvious result following the teaching of Wada.
	As to claim 16, Amou teaches a prepreg. To the extent that this limitation applies to a printed circuit board, the same is optional under claim 12. In addition, to the extent this applies to a printed circuit board, the recited composition used in the printed circuit board is suggested by Amou in view of Wada, and thus the recited properties would be expected.
As to claim 18, while Amou does not discuss thermal expansion ratio, Amou teaches polyphenylene ether and BVPE compositions having low thermal expansion (see, e.g., example 4, Table 2, having OPE-2ST, a vinyl polyphenylene ether and BVPE, having CTE of 60 ppm/degree C, which would provide a ratio of 1.4 % over the temperature range discussed in applicant’s specification). Although the specific measurement protocol for thermal expansion ratio is not stated by Amou, the composition of Amou in view of Wada is presumed to meet the recited thermal expansion ratio, given the identity of components. As such, it would be an obvious modification to obtain the recited ratio of thermal expansion using the recited components.
	As to claim 19, while Amou does not exemplify copper foil peel strength with the recited compound, teaches polyphenylene ether and BVPE compositions having peel strength in the recited range (see, e.g., example 4, Table 2, having OPE-2ST, a vinyl polyphenylene ether and BVPE, having peel strength of 0.7 kN/m, or approximately 4 lb/in). Although the specific measurement protocol is not stated by Amou, it is presumed to be the same no matter the specific method for measuring peel strength from copper foil. As such, it would be an obvious modification to obtain the recited copper foil peel strength. 
As to claim 20, while Amou does not exemplify this measurement with the recited compound, Amou teaches polyphenylene ether and BVPE compositions having dissipation factors within the recited ranges within the recited range (see, e.g., example 4, Table 2, having OPE-2ST, a vinyl polyphenylene ether and BVPE, having dielectric constants and dissipation factor in the recited range) at the recited 10 GHz. Although the specific measurement protocol is not stated by Amou, it is presumed to be the same no matter the specific method for measuring at the same frequency. As such, it would be an obvious modification to obtain the recited dissipation factor. 
	As to claim 21, Amou teaches a prepreg. A laminate is optional under claim 12. In addition, to the extent this applies to a laminate, the recited composition used in the laminate is suggested by Amou in view of Wada, and thus the recited properties would be expected.
As to claim 22, Amou teaches a resin composition having a curable polyphenylene ether and a crosslinking component (para. 0036), the polyphenylene ether being vinyl terminated (para. 0037). Amou exemplifies compositions having curable polyphenylene ether resin crosslinking agent (paras. 0074, 0075), including bis (vinylphenyl)ethane (Table 2, examples 4 and 7), which meets the Formula (1) of claim 1, where n1 is 2 in Formula (1-1). While Amou does not state whether the examples of bis(vinylphenyl) ethane have the recited amount of para, para substitution, Amou teaches that the bis(p-vinylphenyl) ethane may be used alone (para. 0075), thus meeting the recitation. Amou teaches OPE-2St as the vinyl terminated polyphenylene ether, which is a divinylbenzyl terminated polyphenylene ether (para. 0097; para. 0038, showing formula (2) having vinylbenzyl groups at both termini). Amou teaches 20 parts of the polyfunctional styrene to 60 parts of vinyl terminated polyphenylene ether (table 2, examples 4 and 7), or approximately 33 parts of the compound of Formula (1) to 100 parts of vinyl-terminated polyphenylene ether.  
Amou does not teach a compound of the recited formulae 2, 3, or 4. However, Amou teaches the use of inhibitors for the purpose of suppressing curing during prepreg storage (para. 0080), in amounts between 0.0005 to 5 parts by weight. Wada teaches modified polyphenylene ether compositions (abstract), specifically with terminal double bonds, and teaches the use of free radical compounds including 

    PNG
    media_image1.png
    413
    546
    media_image1.png
    Greyscale
(paras. 0085-0086). These formulas meet formula 2 and 3 respectively where R6-R9 and R11-R14 are methyl and X1 and X2 are oxygen radical, and R15 is a hydrogen atom. The definition of XA and XB in the above formula include hydrogen atom, amino, hydroxy group, carboxyl, and carbonyl group, which are species recited for R10 and R16 (paras. 0085, 0086, 0094, showing examples including 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical and 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl). 
Amou does not teach the recited amount of the compound of formulas 2 or 3. However, Wada teaches a preferable amount of 0.1 to 0.2 parts by mass of the free radical compound with respect to 100 parts of polyphenylene ether (para. 0121), which is within the range recited by claim 23. Furthermore, in the compositions of Wada, this amount would result in a ratio of approximately 3 x 10-3 to 6 x 10-3, which are within the ranges required by claim 23. Wada teaches the use of the compound in this amount maintains a low dielectric property, high heat resistance, and excellent moldability (para. 0121). 
	It would be obvious to modify the composition of Amou, using the recited amount of the free radical compounds of Wada, so as to provide good dielectric and heat resistance, while providing excellent moldability.
As to claim 23, Amou teaches a resin composition having a curable polyphenylene ether and a crosslinking component (para. 0036), the polyphenylene ether being vinyl terminated (para. 0037). Amou exemplifies compositions having curable polyphenylene ether resin crosslinking agent (paras. 0074, 0075), including bis (vinylphenyl)ethane (Table 2, examples 4 and 7), which meets the Formula (1) of claim 1, where n1 is 2 in Formula (1-1). Amou teaches OPE-2St as the vinyl terminated polyphenylene ether, which is a divinylbenzyl terminated polyphenylene ether (para. 0097; para. 0038, showing formula (2) having vinylbenzyl groups at both termini). Amou teaches 20 parts of the polyfunctional styrene to 60 parts of vinyl terminated polyphenylene ether (table 2, examples 4 and 7), or approximately 33 parts of the compound of Formula (1) to 100 parts of vinyl-terminated polyphenylene ether.  
Amou does not teach a compound of the recited formulae 2, 3, or 4. However, Amou teaches the use of inhibitors for the purpose of suppressing curing during prepreg storage (para. 0080), in amounts between 0.0005 to 5 parts by weight. Wada teaches modified polyphenylene ether compositions (abstract), specifically with terminal double bonds, and teaches the use of free radical compounds including 

    PNG
    media_image1.png
    413
    546
    media_image1.png
    Greyscale
(paras. 0085-0086). These formulas meet formula 2 and 3 respectively where R6-R9 and R11-R14 are methyl and X1 and X2 are oxygen radical, and R15 is a hydrogen atom. The definition of XA and XB in the above formula include hydrogen atom, amino, hydroxy group, carboxyl, and carbonyl group, which are species recited for R10 and R16 (paras. 0085, 0086, 0094, showing examples including 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical and 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl). 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical meets the definition of formula (7).
Amou does not teach the recited amount of the compound of formulas 2 or 3. However, Wada teaches a preferable amount of 0.1 to 0.2 parts by mass of the free radical compound with respect to 100 parts of polyphenylene ether (para. 0121), which is within the range recited by claim 23. Furthermore, in the compositions of Wada, this amount would result in a ratio of approximately 3 x 10-3 to 6 x 10-3, which are within the ranges required by claim 23. Wada teaches the use of the compound in this amount maintains a low dielectric property, high heat resistance, and excellent moldability (para. 0121). 
	It would be obvious to modify the composition of Amou, using the recited amount of the free radical compounds of Wada, so as to provide good dielectric and heat resistance, while providing excellent moldability.
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-111758 A (“Amou”) in view of WO 2021/060181 A1 (“Wada”) as applied to claim 12, further in view of US 2017/0190837 (“Hsieh”).
Amou does not discuss glass transition. However, Hsieh teaches vinyl terminated polyphenylene ether (abstract), and teaches how to make laminates having glass transition temperature in the recited range of claim 17 (table 4, example 1). (table 4, example 1; paras. 0142, 0152, 0154, showing tests according to recited standards). As such, it appears that it would be an obvious modification of one of ordinary skill in the art to prepare functional polyphenylene ether prepreg and laminates having the recited glass transition temperature.


    PNG
    media_image1.png
    413
    546
    media_image1.png
    Greyscale
(paras. 0085-0086). These formulas meet formula 2 and 3 respectively where R6-R9 and R11-R14 are methyl and X1 and X2 are oxygen radical, and R15 is a hydrogen atom. The definition of XA and XB in the above formula include hydrogen atom, amino, hydroxy group, carboxyl, and carbonyl group, which are species recited for R10 and R16 (paras. 0085, 0086, 0094, showing examples including 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical and 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl). 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical meets the definition of formula (7).
Wada teaches a preferable amount of 0.1 to 0.2 parts by mass of the free radical compound with respect to 100 parts of polyphenylene ether (para. 0121), which is within the range recited by claim 1.

Claim(s) 1, 3, 7-13, 16, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/060181 A1 (“Wada”) in view of US 2019/0292326 (“Chang”).

As to claims 1 and 3, Wada teaches a resin composition (para. 0001). Wada teaches the resin composition contains a modified polyphenylene ether terminally modified by a carbon carbon unsaturated bond, thus a vinyl containing polyphenylene ether (para. 0016, para. 0022).	Specifically, Wada exemplifies polyphenylene ether resins having methacrylate end groups, and vinylbenzyl group modified polyphenylene ether resins (paras. 0176-0179). Wada teaches the resin composition contains a curing agent that can react with the modified polyphenylene ether (paras. 0097-0098). Wada further teaches the composition contains a free radical compound, Wada teaches modified polyphenylene ether compositions (abstract), specifically with terminal double bonds, and teaches the use of free radical compounds including 

    PNG
    media_image1.png
    413
    546
    media_image1.png
    Greyscale
(paras. 0085-0086). These formulas meet formula 2 and 3 respectively where R6-R9 and R11-R14 are methyl and X1 and X2 are oxygen radical, and R15 is a hydrogen atom. The definition of XA and XB in the above formula include hydrogen atom, amino, hydroxy group, carboxyl, and carbonyl group, which are species recited for R10 and R16 (paras. 0085, 0086, 0094, showing examples including 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical and 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl; paras. 0189, 0190, 0196). 
Wada teaches that the curing agent is preferably present in 10 to 50 parts by weight based on 100 parts by weight of polyphenylene ether and curing agent (para. 0123), or 11 to 100 parts by weight of a curing agent with respect to 100 parts by weight of polyphenylene ether, which is substantially the same as the recited range for the compound of formula (1). Wada teaches a preferred amount of the free radical compound of 0.01 to 0.4 parts based on 100 parts of modified polyphenylene ether and curing agent (para. 0121). As such, Wada suggests using 0.01 to 0.8 parts of the free radical compound with respect to 100 parts of vinyl containing polyphenylene ether, which is within the recited range. Further, these ranges provide a ratio of a compound of formula (2) or (3) to the curing agent of 0.0002 to 0.04, which is within the range recited for the ratio of the compound of formula (2) or (3) to the compound of formula (1) in claims 1 and 3. 
Wada differs from claim 1, because while Wada generally teaches that the curing agent may be polyfunctional vinyl compounds (para. 0102), but does not teach curing agents having the structure of the compounds of recited formula (1). 
Chang teaches the use of a prereaction of bis(vinylphenyl)ethane and polybutadiene, thus a compound of formulas (1-4) to (1-6), in combination with vinyl terminated polyphenylene ether, said reaction having residual vinyl groups, which provides increased glass transition temperature and reliability (paras. 0003-0004). Examples 1-3 of Chang teach amounts of the polymer in the recited range with respect to the polyphenylene ether (table 1, showing vinyl terminated polyphenylene ether resins H1 and H2 and prepolymerized resin G-2). Given this teaching, it would be an obvious choice to use the prereaction of bis(vinylphenyl)ethane and polybutadiene as a crosslinker, given the teaching of Chang as to its utility in polyphenylene ether resins.
As to claim 7, Wada teaches as an example 2,2,6,6-tetramethylpiperidin 1-oxyl free radical (formula 5), 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical (formula 7), 4-hydroxy-2 , 2,6,6-Tetramethylpiperidin 1-oxyl free radical (formula 8), 4-oxo-2,2,6,6-tetramethylpiperidin 1-oxyl free radical (formula 9) (para. 0094).
As to claim 8, Wada teaches as an example 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl, which meets formula (12).
As to claim 9, Wada teaches as an example 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl, which meets formula (12), which is a species of formula (3). A compound of formula (4) is optional under claim 1.
As to claim 10, Wada teaches the composition may include an epoxy resin (para. 0128). In addition, Wada teaches that additional curing agents may be used in combination (para. 0108), and specifically teaches maleimide compounds, vinyl compounds, and acrylates (para. 0107), and thus the use of these is an obvious modification suggested by Wada.
As to claim 11, Wada suggests the addition of flame retardants (para. 0129), inorganic filler (para. 0118), reaction (curing) accelerator, silane coupling agent, dyes and pigments (coloring agents), and solvent (para. 0130), and as such the addition of any of these components is an obvious modification suggested by Wada.
As to claim 12, Wada teaches a prepreg, resin film, laminate, and wiring board (printed circuit board) (para. 0136) formed with the resin composition.
As to claim 13, it is noted that the claim has a prepreg viscosity variation, and thus presumed to be applicable only to the prepreg, which is optional under claim 12. Furthermore, the recited composition is suggested by Wada in view of Chang, and thus the recited properties in a prepreg would be expected. In particular, Wada teaches the use of the free radical compound for providing flowability, and as such, the properties of prepreg viscosity variation would be expected given that the compound of Wada slows curing (see Wada, para. 0225).
As to claim 16, Wada in view of Chang teaches a prepreg. To the extent that this limitation applies to a printed circuit board, the same is optional under claim 12. Furthermore, the recited composition used in the printed circuit board is suggested by Wada in view of Chang, and thus the recited properties would be expected.
As to claim 17, Wada teaches numerous examples having a glass transition temperature (see table), and as such, providing such a glass transition temperature would be an obvious modification.
As to claim 19, Wada does not teach the copper foil peeling strength. However, Chang teaches polyphenylene ether resins with copolymers of formula (1), and teaches examples of peel strength in excess of recited amounts (Wada, Tables 1-2), and as such, peel strength in the recited range is an obvious modification of the resin composition suggested by Wada in view of Chang.
As to claim 20, while the recited dissipation factor is not exemplified, Wada teaches that the dissipation factor (loss tangent) is 0.0026 or less in cured product (para. 0133), which includes the recited range, and as such, the recited dielectric dissipation factor is an obvious modification suggested by Wada.
As to claim 21, The recited composition used in the laminate is suggested by Wada in view of Chang, and thus the recited properties would be expected. In particular, Wada teaches the composition is suitable for providing high moldability, without laminate gaps (para. 0214, table), and thus it would be obvious to provide a laminate meeting a test for appearance.
As to claim 22, Wada teaches a resin composition (para. 0001). Wada teaches the resin composition contains a modified polyphenylene ether terminally modified by a carbon carbon unsaturated bond, thus a vinyl containing polyphenylene ether (para. 0016, para. 0022).	Specifically, Wada exemplifies polyphenylene ether resins having methacrylate end groups, and vinylbenzyl group modified polyphenylene ether resins (paras. 0176-0179). Wada teaches the resin composition contains a curing agent that can react with the modified polyphenylene ether (paras. 0097-0098). Wada further teaches the composition contains a free radical compound, Wada teaches modified polyphenylene ether compositions (abstract), specifically with terminal double bonds, and teaches the use of free radical compounds including 

    PNG
    media_image1.png
    413
    546
    media_image1.png
    Greyscale
(paras. 0085-0086). These formulas meet formula 2 and 3 respectively where R6-R9 and R11-R14 are methyl and X1 and X2 are oxygen radical, and R15 is a hydrogen atom. The definition of XA and XB in the above formula include hydrogen atom, amino, hydroxy group, carboxyl, and carbonyl group, which are species recited for R10 and R16 (paras. 0085, 0086, 0094, showing examples including 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical and 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl; paras. 0189, 0190, 0196). 
Wada teaches that the curing agent is preferably present in 10 to 50 parts by weight based on 100 parts by weight of polyphenylene ether and curing agent (para. 0123), or 11 to 100 parts by weight of a curing agent with respect to 100 parts by weight of polyphenylene ether, which is substantially the same as the recited range for the compound of formula (1). Wada teaches a preferred amount of the free radical compound of 0.01 to 0.4 parts based on 100 parts of modified polyphenylene ether and curing agent (para. 0121). As such, Wada suggests using 0.01 to 0.8 parts of the free radical compound with respect to 100 parts of vinyl containing polyphenylene ether, which is within the recited range. Further, these ranges provide a ratio of a compound of formula (2) or (3) to the curing agent of 0.0002 to 0.04, which is within the range recited for the ratio of the compound of formula (2) or (3) to the compound of formula (1). 
Wada differs from claim 1, because while Wada generally teaches that the curing agent may be polyfunctional vinyl compounds (para. 0102), but does not teach curing agents having the structure of the compounds of recited formula (1). 
Chang teaches the use of a prereaction of bis(vinylphenyl)ethane and polybutadiene, thus a compound of formulas (1-4) to (1-6), in combination with vinyl terminated polyphenylene ether, said reaction having residual vinyl groups, which provides increased glass transition temperature and reliability (paras. 0003-0004). Examples 1-3 of Chang teach amounts of the polymer in the recited range with respect to the polyphenylene ether (table 1, showing vinyl terminated polyphenylene ether resins H1 and H2 and prepolymerized resin G-2). Given this teaching, it would be an obvious choice to use the prereaction of bis(vinylphenyl)ethane and polybutadiene as a crosslinker, given the teaching of Chang as to its utility in polyphenylene ether resins.
As to claim 23, Wada teaches a resin composition (para. 0001). Wada teaches the resin composition contains a modified polyphenylene ether terminally modified by a carbon carbon unsaturated bond, thus a vinyl containing polyphenylene ether (para. 0016, para. 0022).	Specifically, Wada exemplifies polyphenylene ether resins having methacrylate end groups, and vinylbenzyl group modified polyphenylene ether resins (paras. 0176-0179). Specifically, Wada teaches the use of dihydroxy functional polyphenylene ether reacted with chloromethylstyrene to obtain bis(vinylbenzyl) terminated polyphenylene ether resin (para. 0178).
Wada exemplifies Wada teaches the resin composition contains a curing agent that can react with the modified polyphenylene ether (paras. 0097-0098). Wada further teaches the composition contains a free radical compound, Wada teaches modified polyphenylene ether compositions (abstract), specifically with terminal double bonds, and teaches the use of free radical compounds including 

    PNG
    media_image1.png
    413
    546
    media_image1.png
    Greyscale
(paras. 0085-0086). These formulas meet formula 2 and 3 respectively where R6-R9 and R11-R14 are methyl and X1 and X2 are oxygen radical, and R15 is a hydrogen atom. The definition of XA and XB in the above formula include hydrogen atom, amino, hydroxy group, carboxyl, and carbonyl group, which are species recited for R10 and R16 (paras. 0085, 0086, 0094, showing examples including 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical and 3-carboxy-2,2,5,5-tetramethylpyrrolidin 1-oxyl; paras. 0189, 0190, 0196). 4-amino-2,2,6,6-tetramethylpiperidin 1-oxyl free radical meets the definition of formula (7).
Wada teaches that the curing agent is preferably present in 10 to 50 parts by weight based on 100 parts by weight of polyphenylene ether and curing agent (para. 0123), or 11 to 100 parts by weight of a curing agent with respect to 100 parts by weight of polyphenylene ether, which is substantially the same as the recited range for the compound of formula (1). Wada teaches a preferred amount of the free radical compound of 0.01 to 0.4 parts based on 100 parts of modified polyphenylene ether and curing agent (para. 0121). As such, Wada suggests using 0.01 to 0.8 parts of the free radical compound with respect to 100 parts of vinyl containing polyphenylene ether, which is within the recited range. Further, these ranges provide a ratio of a compound of formula (2) or (3) to the curing agent of 0.0002 to 0.04, which is within the range recited for the ratio of the compound of formula (2) or (3) to the compound of formula (1). 
Wada differs from claim 1, because while Wada generally teaches that the curing agent may be polyfunctional vinyl compounds (para. 0102), but does not teach curing agents having the structure of the compounds of recited formula (1). 
Chang teaches the use of a prereaction of bis(vinylphenyl)ethane and polybutadiene, thus a compound of formulas (1-4) to (1-6), in combination with vinyl terminated polyphenylene ether, said reaction having residual vinyl groups, which provides increased glass transition temperature and reliability (paras. 0003-0004). Examples 1-3 of Chang teach amounts of the polymer in the recited range with respect to the polyphenylene ether (table 1, showing vinyl terminated polyphenylene ether resins H1 and H2 and prepolymerized resin G-2). Given this teaching, it would be an obvious choice to use the prereaction of bis(vinylphenyl)ethane and polybutadiene as a crosslinker, given the teaching of Chang as to its utility in polyphenylene ether resins.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive. 
In particular, applicant’s evidence is not commensurate in scope with the claims. In particular, all of applicant’s compositions include 40 parts of B-1000, a high vinyl polybutadiene, which acts as a curing agent in these types of compositions. This leads away from the conclusion that unexpected results arise from the specific combination as claimed. In addition to the fact that formula (1), even with the limitations of claim 22, encompasses a very wide variety of compounds, including copolymers thereof. As such, given the breadth of the claims, the evidence provided does not provide sufficient evidence of unexpected results from the recited combination. This is especially the case, since Wada teaches the utility of the use of small amounts of the recited compounds (2) and (3) provide improved workability, as it is a curing suppressor, thus providing improved quality of moldability (see Wada, paras. 0213-0214). 
The Office notes that claim 9, previously indicated as allowable, has been rejected. This is because, on further review, claim 9 does not actually require a compound of claim (4), where a compound of claim (4) is optional under claim 1. The office action is non-final for this reason. Claim 9 would be allowable if a compound of claim (4) were required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764